Gilfillan, C. J.
The action is for an injury caused to plaintiff while in the employment of defendant, and while uncoupling cars from a locomotive, which, with its front to the cars, was pushing them forward. The injury is claimed to have been caused by plaintiff’s foot being caught in a frog by reason of its not being sufficiently blocked and guarded, as required by Laws 1887, c. 16, so that the foot was held until a wheel of the locomotive passed over and crushed it.
The evidence as to the condition of the frog at the time of the injury was not of the most satisfactory kind on either side, but, such as it was, we think it was for the jury to .determine from it whether the defendant had done, to make it safe, what the statute requires. The evidence on the point that the injury was caused by the foot being caught in the frog, in consequence of the latter being in bad condition, instead of being caused, as defendant claims, by its being caught by the cowcatcher, and crushed against some resisting obstacle, the risk of which was one of those assumed by plaintiff under the circumstances, was also not of the most convincing character. There is evidence indicating each state of the facts. We think the jury might find from it that the plaintiff had so far freed his foot from the pressure of the cowcatcher that, had it not been caught and held in the frog, he would not have been injured. The facts that, while the cowcatcher must have exerted its pressure upon the leg above the ankle, there was no injury at that part of the limb, as would almost necessarily have been the case had it been caused by the limb being caught between the pressure of the cowcatcher behind and the resistance of some obstacle in front, go far to support such a finding.
This disposes of the only questions in the case which we deem it necessary to specifically mention.
Order affirmed.